Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAGUCHI et al. (WO 2017/150336-IDS prior art) and in further view of HOSODA et al. (2008/0048150).
	Regarding claims 12, 14, and 15, TAGUCHI et al. discloses press molding a liquid-crystal polymer particles having a bulk density of 0.08 to 1.2 g/ml (or g/cm3) and press molding the liquid-crystal polymer particles at a pressure between 0.1 to 10 MPa but is silent to the temperature of the mold.  However, HOSODA et al. discloses a method for producing liquid crystal polymer molded article comprising:

	It would have been obvious to one of ordinary skill in the art to have press molded the liquid-crystal polymer particles of TAGUCHI et al. with the hot press molding method of HOSODA et al. for the predictable results of obtaining a press-molded article comprising said liquid-crystal.

Response to Arguments
	Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
	Applicant argues Taguchi is not relied on for the disclosure of hot press and as such cannot remedy the deficiency of Hosoda.
	Examiner respectfully disagrees.  For one, Hosoda does disclose the press pressure to include less than 400 kgf/cm2 (39 MPa or less) [0088] which includes claimed pressure.  Secondly, Taguchi discloses mold pressure to be between 0.1 to 10 MPa.  Therefore, Taguchi with or without Hosoda teaches the claimed limitation wherein the pressure is of 1 to 5 MPa.                                                                                                                                                                                                        
Allowable Subject Matter
Claim 13 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742